Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 1 of 25 PagelD #: 9

EXHIBIT B
Case 1:21-cv-00687-TWP-DML @9D10¢201142C T-D4d 92822/21 Page 2 of 25 Pageilled#4 1129/2020 9:23 PM

Clerk
Marion Superior Court, Civil Division 10 Marion County, Indiana
STATE OF INDIANA ) IN THE MARION SUPERIOR COURT
) SS:
COUNTY OF MARION _ ) CAUSE NO.
JASMINE MCGHEE
VS.
MICAH ALEXANDER and
ROEHL TRANSPORT, INC.
COMPLAINT FOR DAMAGES

 

Comes now the Plaintiff, Jasmine McGhee, by counsel, Nathan D. Foushee, of Ken
Nunn Law Office, and for her cause of action against the Defendants, Micah Alexander and
Roehl Transport, Inc., alleges and states as follows:

STATEMENT AND JURISDICTION

 

1. This is a clear liability collision in which Defendants’ 2020 International
tractor and attached trailer was negligently driven by Micah Alexander, causing a collision
with the vehicle driven by Plaintiff, Jasmine McGhee. As a result of the collision, Plaintiff
has incurred medical expenses, lost wages, property damage including, but not limited to,
diminished value, and other special expenses in an amount to be proven at trial of this cause.

2. Jurisdiction and venue are appropriate in Marion County, Indiana, as said
collision occurred within the boundaries of Marion County, State of Indiana.

FIRST CAUSE OF ACTION

 

NEGLIGENCE OF MICAH ALEXANDER

3. Plaintiff realleges and incorporates herein by reference paragraphs | through
2 above as if fully restated verbatim.

4. On or about September 9, 2020, Defendant Micah Alexander negligently drove
a tractor-trailer, causing a collision with the vehicle driven by Plaintiff, Jasmine McGhee.

5. Defendant Micah Alexander had a duty to operate his tractor trailer in a safe
and reasonable manner.
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 3 of 25 PagelD #: 11

6. Defendant Micah Alexander failed in the above mentioned duties and is
therefore negligent.

7. Defendant Micah Alexander’s negligence was the direct and proximate cause
of Plaintiff's injuries.

8. Plaintiff Jasmine McGhee’s injuries and damages are permanent.

9. As a direct and proximate result of Micah Alexander’s negligence, Jasmine
McGhee has suffered lost wages.

10. ‘Plaintiff, Jasmine McGhee, has incurred medical bills for the treatment of her
injuries directly resulting from this collision.

11. Asa direct and proximate result of Micah Alexander's negligence, Jasmine
McGhee has experienced physical and mental pain and suffering, lost wages, property
damage including, but not limited to, diminished value, and has lost the ability to perform
usual activities, resulting in a diminished quality of life.

SECOND CAUSE OF ACTION

 

NEGLIGENCE PER SE OF MICAH ALEXANDER

12. Plaintiff realleges and incorporates herein by reference paragraphs | through
11 above as if fully restated verbatim.

13. Micah Alexander violated state and federal statutes and regulations including
but not limited to Title 9 of the Indiana Code.

14. Defendant Micah Alexander’s statutory violations directly and proximately
caused Plaintiff's damages and injuries.

15. Defendant Micah Alexander is negligent per se based on these statutory and
regulatory violations.

THIRD CAUSE OF ACTION

 

RESPONDEAT SUPERIOR OF ROEHL TRANSPORT, INC.

16. Plaintiff realleges and incorporates herein by reference paragraphs 1
through 15 above as if fully restated verbatim.
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 4 of 25 PagelD #: 12

17. Defendant Micah Alexander was the employee, agent, servant, or
independent contractor for Roehl Transport, Inc. Accordingly, Roehl Transport, Inc. is
vicariously liable for the acts of Defendant Micah Alexander for the causes of action
above.

WHEREFORE, the Plaintiff, Jasmine McGhee, by counsel Nathan D. Foushee of
Ken Nunn Law Office, demands judgment against the Defendants, Micah Alexander and
Roehl Transport, Inc. for permanent injuries in a reasonable amount to be determined at
the trial of this cause, for medical expenses, lost wages, property damage including, but
not limited to, diminished value, and other special expenses, court costs and all other just
and proper relief in the premises.

KEN NUNN LAW OFFICE

BY: s/Nathan D. Foushee
Nathan D. Foushee, #24885-49
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Phone: (812) 332-9451
Fax: (812) 331-5321
E-mail: nathanf@kennunn.com

 

 

REQUEST FOR TRIAL BY JURY

 

Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 5 of 25 PagelD #: 13

Nathan D. Foushee, #24885-49
Ken Nunn Law Office

104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451

Fax Number: 812-331-5321
Attorney for Plaintiff

KEN NUNN LAW OFFICE

BY:

s/ Nathan D. Foushee

Nathan D. Foushee, #24885-49
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404

Phone: (812) 332-9451

Fax: (812) 331-5321

E-mail: nathanf@kennunn.com

 
Case 1:21-cv-00687-TWP-DML @9D10¢2011142C T-D4d 92822/21 Page 6 of 25 Pageilfedt4 1128/2020 9:23 PM

Marion Superior Court, Civil Division 10

APPEARANCE FORM (CIVIL)

 

Initiating Party

Clerk
Marion County, Indiana

 

 

 

 

 

for service of process)

CAUSE NO:
1. Name of first initiating party Jasmine McGhee
11912 Kelso Drive, Unit 4
Zionsville, IN 46077
2. Telephone of pro se initiating party NA
3. Attomey information (as applicable Nathan D. Foushee #24885-49

Ken Nunn Law Office

104 South Franklin Road
Bloomington, IN 47404
PHONE: 812 332-9451
FAX: 812 331-5321
Email: nathanf@kennunn.com

 

 

 

 

 

4. Case type requested CT (Civil Tort)
5. Will accept FAX service YES
6. Are there related cases NO
7. Additional information required by

State or Local Rules
Continuation of Item 1 (Names of initiating NAME:
parties) NAME:

 

Continuation of Item 3 (Attorney information
as applicable for service of process)

 

 

 

 

 

 

 

s/Nathan D. Foushee

 

Attorney-at-Law
(Attorney information shown above.)
Case 1:21-cv-00687-TWP-DML B@DOc20 1420 T-04d 92822/21 Page 7 of 25 Pagellla1129/2020 9:23 Pm

Marion Superior Court, Civil Division 10 Marion County, Indiana

CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF MARION
STATE OF INDIANA
CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
INDIANAPOLIS, INDIANA 46204
TELEPHONE 317 327-4740

Jasmine McGhee
Plaintiff(s)
VS. No.

 

Micah Alexander and Roehl Transport, Inc.

Defendant(s)
SUMMONS

The State of Indiana to Defendant: Micah Alexander, 3 West 138" Street, Riverdale, IL 60827
You have been sued by the person(s) named "plaintiff' in the court stated above.

The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.

You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.
11/30/2020 hy A. Efdusge
Date: i a
CLERK, MARION CIRCUIT/SUPERIOR COURTS

 

NATHAN D. FOUSHEE, #24885-49
ATTORNEY FOR PLAINTIFF

KEN NUNN LAW OFFICE

104 FRANKLIN ROAD
BLOOMINGTON, IN 47404

this day of , 2020.

       

 

SIGNATURE OF DEFENDASEWOTANE =

PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX By certified or registered mail with return receipt to above address.

O By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
and complaint at his dwelling house or usual place of abode with some person of suitable age and discretion residing
therein.

O By delivering a copy of summons and complaint personally to defendant or by leaving a copy of the
summons and complaint at his dwelling house or usual place of abode.

oO By serving his agent as provided by rule, statute or valid agreement, to-wit:

KEN NUNN LAW OFFICE

BY: s/ NATHAN D, FOUSHEE
ATTORNEY FOR PLAINTIFF

 
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 8 of 25 PagelD #: 16

CERTIFICATE OF MAILING: I certify that onthe day of , 2020, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

Dated this _ day of , 2020.

 

CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: [hereby certify that service of summons with return receipt requested
was mailed onthe _ day of , 2020, and that a copy of the return of receipt was received by me on the
day of , 2020, which copy is attached herewith.

 

CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the __ day of

__, 2020, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and
the same was returned without acceptance this _ day of 2020, and I did deliver said summons and a copy of the
complaint to the Sheriff of MARION County, Indiana.

 

Dated this day of , 2020.

 

CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the __ day of , 2020, and I served the same on the __ day
of , 2020.

 

 

 

 

 

1. By mailing a copy of the summons and complaint personally to address

2, By delivering a copy of summons and complaint personally to .

3. By leaving a copy of the summons and complaint at the dwelling house or
usual place of abode of defendant: (Namc of Person) and by mailing by first
class mail a copy of the summons onthe __ day of , 2020 to his last
known address.

4. By serving his agent as provided by rule, statute or valid agreement to-wit:

5. Defendant cannot be found in my bailwick and summons was not served.

And I now return this writ this _ day of , 2020.

 

SHERIFF or DEPUTY
RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

1. By delivery on the __ day of , 2020 a copy of this summons and a copy of the complaint to each
of the within named defendant(s) .
2. By leaving onthe _ day of , 2020 for each of the within named defendant(s)

,acopy of the summons and a copy of the complaint at the respective dwelling
house or usual place of abode with a person of suitable age and discretion residing
therein whose usual duties or activities include prompt communication of such information to the person
served.

3. an d by mailing a copy of the
summons without the complaint to at

 

 

 

the last known address of defendant(s).
All done in MARION County, Indiana.
Fees: $

 

SHERIFF or DEPUTY
Case 1:21-cv-00687-TWP-DML @9D10c20111420C T-D4d 92822/21 Page 9 of 25 Pageiifet4 tizp/2020 oe

Marion Superior Court, Civil Division 10 Marion County, Indiana

CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF MARION
STATE OF INDIANA
CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
INDIANAPOLIS, INDIANA 46204
TELEPHONE 317 327-4740

Jasmine McGhee
Plaintiff(s)
VS. No.

 

Micah Alexander and Roehl Transport, Inc.

Defendant(s)
SUMMONS

The State of Indiana to Defendant: Roehl Transport, Inc., c/o American Moving and Storage Association, Goodin
Abernathy LLP, Christopher E. Clark, 301 East 38" Street, Indianapolis, IN 46205

You have been sued by the person(s) named "plaintiff" in the court stated above.

The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.

‘You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.

Date:

 

CLERK, MARION CIRCUIT/SUPERIOR COURTS

NATHAN D. FOUSHEE, #24885-49
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
ACKNOWLEDGMENT OF SERVICE OF SUMMONS

A copy of the above summons and a copy of the complaint attached thereto were received by me at
this day of , 2020.

 

SIGNATURE OF DEFENDANT

PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX By certified or registered mail with return receipt to above address.

O By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
and complaint at his dwelling house or usual place of abode with some person of suitable age and discretion residing
therein.

O By delivering a copy of summons and complaint personally to defendant or by leaving a copy of the

summons and complaint at his dwelling house or usual place of abode.
O By serving his agent as provided by rule, statute or valid agreement, to-wit:
KEN NUNN LAW OFFICE

BY: s/ NATHAN D. FOUSHEE
ATTORNEY FOR PLAINTIFF

 
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 10 of 25 PagelD #: 18

CERTIFICATE OF MAILING: I certify that onthe day of , 2020, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

Dated this _ day of , 2020.

 

CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: [hereby certify that service of summons with return receipt requested
was mailed onthe _ day of , 2020, and that a copy of the return of receipt was received by me on the
day of , 2020, which copy is attached herewith.

 

CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the __ day of

__, 2020, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and
the same was returned without acceptance this _ day of 2020, and I did deliver said summons and a copy of the
complaint to the Sheriff of MARION County, Indiana.

 

Dated this day of , 2020.

 

CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the __ day of , 2020, and I served the same on the __ day
of , 2020.

 

 

 

 

 

1. By mailing a copy of the summons and complaint personally to address

2, By delivering a copy of summons and complaint personally to .

3. By leaving a copy of the summons and complaint at the dwelling house or
usual place of abode of defendant: (Namc of Person) and by mailing by first
class mail a copy of the summons onthe __ day of , 2020 to his last
known address.

4. By serving his agent as provided by rule, statute or valid agreement to-wit:

5. Defendant cannot be found in my bailwick and summons was not served.

And I now return this writ this _ day of , 2020.

 

SHERIFF or DEPUTY
RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

1. By delivery on the __ day of , 2020 a copy of this summons and a copy of the complaint to each
of the within named defendant(s) .
2. By leaving onthe _ day of , 2020 for each of the within named defendant(s)

,acopy of the summons and a copy of the complaint at the respective dwelling
house or usual place of abode with a person of suitable age and discretion residing
therein whose usual duties or activities include prompt communication of such information to the person
served.

3. an d by mailing a copy of the
summons without the complaint to at

 

 

 

the last known address of defendant(s).
All done in MARION County, Indiana.
Fees: $

 

SHERIFF or DEPUTY
LUND ED STAPESVL Document 1-2 Filed 03/22/21 Page 11 of 25 Pagéiles:42/18/2020 “eee

POSTAL SERVICE. Marion County, Indiana

 

Mailer: Ken Nunn Law Office

Date Produced: 12/14/2020

ConnectSuite Inc.:

The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8326

5018 94. Our records indicate that this item was delivered on 12/08/2020 at 10:30 a.m. in
INDIANAPOLIS, IN 46205. The scanned image of inieptinformation is provided below.

Address of Recipient : SSS

ee

Signature of Recipient :

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

This USPS proof of delivery is linked to the customers mail piece information on file
as shown below:

ROEHL TRANSPORT INC _ C/O AMERICAN MOVING AND STORAGE ASSOCIATION

GOODIN ABERNATHY LLP CHRISTOPHER E CLARK

301 E 38TH ST
INDIANAPOLIS IN 46205-2620

Customer Reference Number: C2394125.13704890
Return Reference Number: J. McGhee
Case 1:21-cv-00687-TWP-DML | Document 3/22
USPS | MAIL PIECE TRACKING NUMBER: 420462059214890194038326501894

MAILING DATE: 11/30/2020
DELIVERED DATE: 12/08/2020
CUSTOM1:

MAIL PIECE DELIVERY INFORMATION:

ROEHL TRANSPORT INC _C/O AMERICAN MOVING AND STORAGE ASSOCIATION
GOODIN ABERNATHY LLP CHRISTOPHER E CLARK

301 E 38TH ST

INDIANAPOLIS IN 46205-2620

MAIL PIECE TRACKING EVENTS:

11/30/2020 14:16 PRE-SHIPMENT INFO SENT USPS AWAITS ITEM
12/02/2020 20:24 ORIGIN ACCEPTANCE

12/02/2020 21:39 PROCESSED THROUGH USPS FACILITY
12/04/2020 02:22 PROCESSED THROUGH USPS FACILITY

12/08/2020 10:30 DELIVERED FRONT DESK/RECEPTION/MAIL ROOM

Page 12 of 25 PagelD #: 20

BLOOMINGTON,IN 47404
BLOOMINGTON,IN 47404
INDIANAPOLIS,IN 46206
INDIANAPOLIS,IN 46206
INDIANAPOLIS, IN 46205
LUND ED STAPESVL Document 1-2 Filed 03/22/21 Page 13 of 25 Pagéiles:42/29/2020 ae

POSTAL SERVICE. Marion County, Indiana

 

Mailer: Ken Nunn Law Office
Date Produced: 12/28/2020
ConnectSuite Inc.:

The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8326
5018 32. Our records indicate that this item was delivered on 12/21/2020 at 02:04 p.m. in LISLE, IL

60532. The scanned image of the recipient infoggaation is provided below.
Signature of Recipient : ALLD Cy A
Address of Recipient : SESS [tteEpe.

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

This USPS proof of delivery is linked to the customers mail piece information on file
as shown below:

MICAH ALEXANDER
3 W 138TH ST
RIVERDALE IL 60827-2051

Customer Reference Number: C2394125.13704889
Return Reference Number: J. McGhee
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03 2
USPS | MAIL PIECE TRACKING NUMBER: 4206082792148901940383265018
MAILING DATE: 11/30/2020
DELIVERED DATE: 12/21/2020

CUSTOM1:

MAIL PIECE DELIVERY INFORMATION:
MICAH ALEXANDER

3 W 138TH ST
RIVERDALE IL 60827-2051

MAIL PIECE TRACKING EVENTS:

11/30/2020 14:16
12/01/2020 22:42
12/01/2020 23:57
12/02/2020 10:33
12/04/2020 08:36
12/05/2020 02:28
12/06/2020 08:29
12/09/2020 08:47
12/19/2020 14:00
12/20/2020 09:45
12/21/2020 08:41
12/21/2020 14:04

PRE-SHIPMENT INFO SENT USPS AWAITS ITEM
ORIGIN ACCEPTANCE

PROCESSED THROUGH USPS FACILITY
PROCESSED THROUGH USPS FACILITY
PROCESSED THROUGH USPS FACILITY
PROCESSED THROUGH USPS FACILITY
PROCESSED THROUGH USPS FACILITY
FORWARDED

PROCESSED THROUGH USPS FACILITY
PROCESSED THROUGH USPS FACILITY
ARRIVAL AT UNIT

DELIVERED LEFT WITH INDIVIDUAL

led Page 14 of 25 PagelD #: 22

BLOOMINGTON,IN 47404
BLOOMINGTON,IN 47404
INDIANAPOLIS, IN 46206
CHICAGO, IL 60607
CHICAGO, IL 60607
CHICAGO, IL 60607
CHICAGO, IL 60607
RIVERDALE, IL 60827
CAROL STREAM, IL 60199
BEDFORD PARK, IL 60499
LISLE,IL 60532

LISLE,IL 60532
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 15 of 25 Pagefit¢#2/2/2021 tae PM

lerk
Marion County, Indiana

STATE OF INDIANA _ ) MARION SUPERIOR COURT 10
) Ss:
COUNTY OF MARION ) CAUSE NO.: 49D10-2011-CT-041928

JASMINE McGHEE,
Plaintiff,
vs.

)
)
)
)
)
)
MICAH ALEXANDER and )
ROEHL TRANSPORT, INC., )
)
)

Defendants.
APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Defendants

1. The undersigned attorney and all attorneys listed on this form now
appear in this case for the following party member(s):
Micah Alexander and Roehl Transport, Inc.

2. Applicable attorney information for service as required by Trial Rule
5(B)(2) and for case information as required by Trial Rules 3.1 and 77(B) is as
follows:

Christopher R. Whitten, Attorney No. 20429-49
Matthew K. Phillips, Attorney No. 28724-49
WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
(317) 362-0225 Telephone
(317) 362-0151 Facsimile
cwhitten@indycounsel.com
mphillips@indycounsel.com

 

3. There are other party members: No.

4. If first initiating party filing this case, the Clerk is required to assign
this case the following Case Type under Administrative Rule 8(b)(3): N/A.

5. I will accept service by FAX at the above noted number: No.

6. This case involves support issues. No. (If yes, supply social security
number for all family members).
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 16 of 25 PagelD #: 24

7. There are related cases: No.

8. This form has been served on all other parties. Certificate of Service
is attached: Yes.

9. Additional information required by local rule: N/A.
Respectfully submitted,
WHITTEN LAW OFFICE

s/Christopher R. Whitten
Christopher R. Whitten/20429-49

 

s/Matthew K. Phillips
Matthew K. Phillips /28724-49
Counsel for Defendants

 

CERTIFICATE OF SERVICE

On February 1, 2021, I electronically filed and served the foregoing
document through the Indiana ECF system:

Nathan D. Foushee, Esq.
KEN NUNN LAW OFFICE
nathanf@kennunn.com

 

s/Christopher R. Whitten
Christopher R. Whitten

WHITTEN LAW OFFICE

6801 Gray Road, Suite H
Indianapolis, IN 46237

PH: 317-362-0225

Fax: 317-362-0151
cwhitten@indycounsel.com
mphillips@indycounsel.com

 

 
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 17 of 25 Pagé#ey#/1zg21 torn

Marion County, Indiana

STATE OF INDIANA ) MARION SUPERIOR COURT 10

COUNTY OF MARION ) = CAUSE NO.: 49D10-2011-CT-041928

JASMINE McGHEE,
Plaintiff,

VS.

MICAH ALEXANDER and

ROEHL TRANSPORT, INC.,
Defendants.

)
)
)
)
)
)
)
)
)
)

ANSWER, AFFIRMATIVE DEFENSES
AND DEMAND FOR TRIAL BY JURY

 

Defendants Micah Alexander (“Alexander”) and ROEHL TRANSPORT, INC.,
(“Roehl”) (collectively “Defendants”) by counsel, for their Answer to Plaintiff's
Complaint for Damages, state as follows:

ANSWER
STATEMENT AND JURISDICTION

 

1. This is a clear liability collision in which Defendants' 2020 International
tractor and attached trailer was negligently driven by Micah Alexander, causing
a collision with the vehicle driven by Plaintiff, Jasmine McGhee. As a result of
the collision, Plaintiff has incurred medical expenses, lost wages, property
damage including, but not limited to, diminished value, and other special
expenses in an amount to be proven at trial of this cause.

ANSWER: Defendants deny the allegations in Paragraph 1 of Plaintiff's
Complaint for Damages.

2. Jurisdiction and venue are appropriate in Marion County, Indiana, as
said collision occurred within the boundaries of Marion County, State of Indiana.
ANSWER: Defendants admit the allegations in Paragraph 2 of Plaintiff's

Complaint for Damages.

FIRST CAUSE OF ACTION
NEGLIGENCE OF MICAH ALEXANDER

 
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 18 of 25 PagelD #: 26

3. Plaintiff realleges and incorporates herein by reference paragraphs 1
through 2 above as if fully restated verbatim.
ANSWER: Defendants incorporate their responses to Paragraphs 1 through

2 of Plaintiff's Complaint for Damages as if fully restated herein.

4. On or about September 9, 2020, Defendant Micah Alexander
negligently drove a tractor-trailer, causing a collision with the vehicle driven by
Plaintiff, Jasmine McGhee.

ANSWER: Defendants deny the allegations in Paragraph 4 of Plaintiff’s

Complaint for Damages.

5. Defendant Micah Alexander had a duty to operate his tractor trailer in
a safe and reasonable manner.
ANSWER: Defendants admit the allegations in Paragraph 5 of Plaintiff's

Complaint for Damages.

6. Defendant Micah Alexander failed in the above mentioned duties and
is therefore negligent.
ANSWER: Defendants deny the allegations in Paragraph 6 of Plaintiff's

Complaint for Damages.

7. Defendant Micah Alexander’s negligence was the direct and proximate
cause of Plaintiffs injuries.
ANSWER: Defendants deny the allegations in Paragraph 7 of Plaintiff's

Complaint for Damages.

8. Plaintiff Jasmine McGhee’s injuries and damages are permanent.
ANSWER: Defendants deny the allegations in Paragraph 8 of Plaintiff’s

Complaint for Damages.

9. As a direct and proximate result of Michal Alexander’s negligence,

Jasmine McGhee has suffered lost wages.
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 19 of 25 PagelD #: 27

ANSWER: Defendants deny the allegations in Paragraph 9 of Plaintiff’s

Complaint for Damages.

10. Plaintiff, Jasmine McGhee, has incurred medical bills for the treatment
of her injuries directly resulting from this collision.
ANSWER: Defendants are without sufficient information or knowledge to
either admit or deny the allegation contained allegations in Paragraph 10

of Plaintiff's Complaint for Damages.

11. As a direct and proximate result of Micah Alexander's negligence,
Jasmine McGhee has experienced physical and mental pain and suffering, lost
wages, property damage including, but not limited to, diminished value, and has
lost the ability to perform usual activities, resulting in a diminished quality of
life.

ANSWER: Defendants deny the allegations in Paragraph 11 of Plaintiff's

Complaint for Damages.

SECOND CAUSE OF ACTION
NEGLIGENCE PER SE OF MICAH ALEXANDER
12. Plaintiff realleges and incorporates herein by reference paragraphs 1
through 11 above as if fully restated verbatim.
ANSWER: Defendants incorporate their responses to Paragraphs 1 through

11 of Plaintiff's Complaint for Damages as if fully restated herein.

13. Micah Alexander violated state and federal statutes and regulations
including but not limited to Title 9 of the Indiana Code.
ANSWER: Defendants deny the allegations in Paragraph 13 of Plaintiff's

Complaint for Damages.

14. Defendant Micah Alexander's statutory violations directly and
proximately caused Plaintiffs damages and injuries.
ANSWER: Defendants deny the allegations in Paragraph 14 of Plaintiff's

Complaint for Damages.
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 20 of 25 PagelD #: 28

15. Defendant Micah Alexander is negligent per se based on these
statutory and regulatory violations.
ANSWER: Defendants deny the allegations in Paragraph 15 of Plaintiff's
Complaint for Damages.
THIRD CAUSE OF ACTION
RESPONDEAT SUPERIOR OF ROEHL TRANSPORT, INC.

 

16. Plaintiff realleges and incorporate herein by reference paragraphs 1
through 15 above as if fully restated verbatim.
ANSWER: Defendants incorporate their responses to Paragraphs 1 through

16 of Plaintiff's Complaint for Damages as if fully restated herein.

17. Defendant Micah Alexander was the employee, agent, servant, or
independent contractor for Roehl Transport, Inc. Accordingly, Roehl Transport,
Inc. is vicariously liable for the acts of Defendant Micah Alexander for the causes
of action above.

ANSWER: Defendants admit that at the time of the accident, Alexander was
driving a tractor-trailer in the course and scope of his agency with and
pursuant to the federal operating authority of Roehl. Defendants deny the
remaining allegations of Paragraph 17 of Plaintiff's Complaint for Damages

and any allegation inconsistent with the foregoing admission.

AFFIRMATIVE DEFENSES

 

1. Plaintiffs negligence exceeds fifty percent (50%) of the total fault
attributable for this incident, thereby barring recovery.

2. Subject to further discovery, in the alternative, in the event that it is
established that the causal negligence of Plaintiff is 50% or less, Defendants
hereby assert that the amount of Plaintiffs damages should be diminished in
proportion to the amount of causal negligence attributable to Plaintiff.

3. Subject to further discovery, Plaintiff may have failed to mitigate her
damages.

4. Subject to further discovery, Plaintiff may have received payments
for her alleged injuries from a collateral source to which Defendants may be

entitled to a set off under the law.
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 21 of 25 PagelD #: 29

5. Defendants specifically deny and all allegations in Plaintiff’s
Complaint for Damages that were not specifically admitted.

6. Plaintiff has failed to effectuate service of process on Roehl pursuant
to the Indiana Rules of Trial Procedure.

7. Defendants reserve the right to amend the foregoing affirmative

defenses based upon further investigation and discovery.

DEMAND FOR TRIAL BY JURY

 

Defendants Alexander and Roehl respectfully request this matter be tried

by a jury as to all issues.

Respectfully submitted,
WHITTEN LAW OFFICE

s/Christopher R. Whitten
Christopher R. Whitten /20429-49
Matthew K. Phillips /28724-49
Counsel for Defendants

 

CERTIFICATE OF SERVICE

 

On February 12, 2021, I electronically filed and served the foregoing
document through the Indiana ECF system:

Nathan D. Foushee, Esq.
KEN NUNN LAW OFFICE
nathanf@kennunn.com

 

s/Christopher R. Whitten
Christopher R. Whitten

WHITTEN LAW OFFICE

6801 Gray Road, Suite H
Indianapolis, IN 46237

PH: 317-362-0225

Fax: 317-362-0151
cwhitten@indycounsel.com
mphillips@indycounsel.com

 

 
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 22 of 25 PagelEvs#: 342021 1:50 PM

Clerk
Marion County, Indiana

STATE OF INDIANA ) MARION SUPERIOR COURT 10

) SS:

COUNTY OF MARION _ ) CAUSE NO.: 49D 10-201 1-CT-041928

JASMINE McGHEE,

Plaintiff,

MICAH ALEXANDER and
ROEHL TRANSPORT, INC.,

)
)
)
)
VS. )
)
)
)
)
)

Defendants.

PLAINTIFEF’S PRELIMINARY LIST OF WITNESSES AND EXHIBITS

WITNESSES:

10.

11.

Plaintiff, Jasmine McGhee
Defendant, Micha Alexander
Representative of Defendant, Roehl Transport Inc.

Investigating Officer J Crawford, Badge #: 42939, Indianapolis Metropolitan Police
Department

All treating physicians, Community Hospital North, 7150 Clear vista Dr., Indianapolis, IN
46256

All treating physicians, IU Health Hospital, Indianapolis, IN and Zionsville, IN
All doctors that plaintiff has seen for injuries.

Various lay witnesses, to be named later, will testify to the plaintiff's physical abilities before
and/or after the incident.

All witnesses listed by defendant.

Additional witnesses may be listed by plaintiffs after discovery has been completed and prior
to any deadlines set by the Court.

Plaintiff reserves the right to call rebuttal witnesses.
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 23 of 25 PagelD #: 31

EXHIBITS: °

1. Indiana Officer's Standard Crash Report for the incident-in-suit.

2. Indiana Driver's Manual, as published by the Indiana Bureau of Commercial Motor Vehicles

3. Federal Trucking Handbook

4. Diagram of scene of incident.

5. Medical records.

6. Medical bills.

7. X-rays or other results of diagnostic tests.

8. 911 Calls and/or recordings

9. Medical encyclopedia and/or dictionary.

10. Physician’s Desk Reference.

11. DSM-5, AMA Guides to the Evaluation of Permanent Impairment, Sixth Edition, or other
learned treatises.

12. Photographs or other depictions.

13. Lost wage documentation.

14. Video relating to this cause.

15. Life expectancy tables.

16. Video depictions/animations/stills of medical treatments and/or surgery performed or to be
performed including but not limited to anatomical depictions of the human body and/or
instrumentalities used or to be used in such treatments.

17. Animation depicting how the incident occurred or an expert's opinion on how the incident
occurred or might have occurred or similarly including but not limited to instrumentalities
and persons and locations involved in the incident.

18. Demonstrative aids and/or exemplars, including but not limited to photographs, website

materials, Facebook or other social media items, Google Earth maps and street views or other
computer assisted GPS location programs depicting locations, Google search results,
Amazon items for general sale, anatomical illustrations, PowerPoint slides, YouTube videos
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 24 of 25 PagelD #: 32

3
of mechanism of injury and/or medical treatments and surgeries for conditions, animations,
websites, search engine results, musical overlays, reproductions or other representative
illustrations, diagrams, drawings or depictions of scenes, people or things involved in this
incident and any combination or modification of the above.

 

19. All exhibits listed by defendant
20. Additional exhibits may be listed by plaintiffs upon completion of discovery and prior to any
deadlines set by the Court
21. Any and all documents or other materials utilized by any expert retained by defendant and/or
plaintiff to testify in this cause of action.
22. Any and all documents attached and/or referenced in defendant's discovery responses.
Respectfully submitted,
KEN NUNN LAW OFFICE
By: /s/Nathan Foushee
Nathan Foushee, # 24885-49
Attomey for Plaintiff, Jasmine McGhee
Nathan Foushee
Ken Nunn Law Office
Franklin Place

104 S. Franklin Road

Bloomington, IN 47404

Telephone (812) 332-9451

Attomey for Plaintiff, Jasmine McGhee
Case 1:21-cv-00687-TWP-DML Document 1-2 Filed 03/22/21 Page 25 of 25 PagelD #: 33

4
CERTIFICATE OF SERVICE

 

Thereby certify that on the 9th day of March, 2021 a copy of this document was filed
electronically. Service of this filing will be made on all registered counsel by operation of the
Court’s electronic filing system or by mail should counsel not be registered.

Christopher R. Whitten
Matthew K. Phillips

Whitten Law Office
6801 Gray Road
Suite H
Indianapolis, IN 46237
Respectfully submitted,
KEN NUNN LAW OFFICE
By: /s/Nathan Foushee

 

Nathan Foushee, # 24885-49
Attorney for Plaintiff, Jasmine McGhee
Nathan Foushee
Ken Nunn Law Office
Franklin Place
104 S. Franklin Road
Bloomington, IN 47404
Telephone (812) 332-9451
Attorney for Plaintiff, Jasmine McGhee
